Citation Nr: 0614706	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-31 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a stomach 
disability.

3.  Entitlement to service connection for a neuropsychiatric 
disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from February 1964 
to January 1966.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a May 2002 RO rating decision.  On the 
October 2003 VA Form-9, the veteran requested a local hearing 
before the decision review officer (DRO), and it was held in 
August 2004.  He was awarded non-service connected pension 
benefits in April 2005.  

The veteran was previously denied service connection for a 
back disorder in 1968 and 2002.  At his DRO hearing, the 
veteran made several references to his "back" disability, 
and apparently seeks to reopen his claim.  That matter is 
referred to the RO for appropriate action.  

The issue of the neuropsychiatric disability, including PTSD 
is being remanded, and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records do not reflect any complaints 
or treatment of cervical spine or stomach disabilities.  


2.  No competent evidence links the claimed disabilities to 
service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2. The criteria for service connection for a stomach 
disability are not met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1110.  Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
directly showing inception or aggravation during service or 
through application of statutory presumptions, 38 C.F.R. §§ 
3.303(a), 3.304.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not, in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

A. Cervical spine disability

The veteran essentially asserts that his current cervical 
spine disability was incurred in service.  Service medical 
records are negative for complaints, treatment, 
hospitalizations, or diagnosis for cervical spine problems.

Post-service, the evidence establishes that the veteran has a 
current cervical spine disability, and has been treated since 
1999 (more than 30 years after separation from active duty).  
An X-ray report concluded that the veteran suffered from mild 
degenerative changes at C5-C6, with mild straightening of the 
normal cervical lordosis.  He has since visited private 
physicians and VA routinely for cervical spine pain.  More 
recently, at a May 2003 VA outpatient visit for chronic neck 
pain, the veteran underwent an examination, and the examiner 
concluded that he suffered from degenerative changes of the 
cervical spine, with left posterior osteophytes causing 
compression and severe narrowing of the neural foramen at 
various locations in the cervical spine.

The veteran submitted two lay statements, dated February 2004 
from fellow service members that collectively stated that the 
veteran was in the hospital in Vietnam.  One of the letters 
even stated that he was in the hospital for a "back 
condition."  Although probative, these letters do not 
provide the necessary evidence establishing that the veteran 
was actually treated for a cervical spine disability during 
his military service.  Moreover, these letters were written 
more than 35 years from the date of the veteran's separation 
from the military.

Although the veteran currently suffers from cervical spine 
problems, the evidence simply fails to reflect that his 
current cervical spine disability is related to his active 
military service.  As detailed above, service medical records 
are completely negative for complaints or treatment for 
cervical spine problems.  Furthermore, the veteran was first 
treated for cervical spine problems in 1999, more than 30 
years after his separation from the military.  As such, the 
preponderance of the evidence is against awarding service 
connection for a cervical spine disability.


B.  Stomach disability

The veteran essentially asserts that his current stomach 
disability was incurred in service.  Service medical records 
are negative for complaints, treatment, or diagnosis for 
stomach problems.

Post-service, the veteran was first treated in November 1981 
for complaints of epigastric pain at a VA outpatient visit.  
He underwent an X-ray with fluoroscopy that same month.  The 
X-ray report concluded he had a deformity of the duodenal 
bulb, with a small collection of barium consistent with a 
duodenal ulcer.  Then in January 1982, at a VA outpatient 
follow-up visit, he was diagnosed with peptic-ulcer disease 
(PUD).  He has since been seen periodically treated by 
private physicians and VA for this condition, and was 
prescribed medication to help control the symptoms.

Although the veteran currently suffers from stomach ailments, 
the evidence simply fails to reflect that his stomach 
disability was incurred in military service.  As detailed 
above, service medical records are completely negative for 
complaints or treatment for stomach problems while in the 
military.  Furthermore, the veteran was first treated for 
stomach problems in 1981, more than 15 years after his 
separation from the military.  No competent evidence links 
current disability to service.  As such, the preponderance of 
the evidence is against awarding service connection for a 
stomach disability.

II. Duty to notify and assist

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

In an August 2001 letter, VA essentially advised the veteran 
of all the elements required by Pelegrini II, and the matter 
was re-adjudicated in several supplemental statements of the 
case, which contained the complete text of § 3.159.  More 
recently, it has been determined by the United States Court 
of Appeals for Veterans Claims (Court) that proper notice 
should also include information regarding (a) the evidence 
necessary to establish a disability rating, including degree 
of disability and (b) the effective date for any disability 
evaluation awarded, Dingess v. Nicholson, 19 Vet.  App. 433 
(2006).  Notice regarding (a) and (b) was not provided to the 
veteran, but the Board finds no prejudice in proceeding with 
the issuance of a final decision because as concluded above, 
the preponderance of the evidence is against the veteran's 
claims for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant VA and 
private treatment records.  There is sufficient medical 
evidence to decide the claims regarding the cervical spine 
and stomach disabilities.  Thus, a VA examination is not 
necessary.  There are no indications that relevant records 
exist that have not been obtained.  VA has satisfied its 
duties to notify and assist and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.  App. 540, 546 (1991).

ORDER

Service connection for a cervical spine disability is denied.

Service connection for a stomach disability is denied.




REMAND

The veteran apparently primarily contends he has PTSD as a 
result of his Vietnam service, and the record shows he was 
awarded the Combat Infantryman Badge.  The record also shows 
a private physician has diagnosed the veteran to have PTSD, 
and the veteran indicated he has received psychiatric 
treatment from this physician since at least 1978.  Although 
VA records reflect the conclusion the veteran does not have 
PTSD, the Board believes the veteran's earlier psychiatric 
treatment records would be useful in deciding this claim, 
after which the veteran should undergo further VA 
examination.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should ask the veteran to identify 
all health care providers that have 
treated him for PTSD since his discharge 
from service to the present.  Allow 
appropriate period of time for response.  
The RO should then attempt to obtain 
records from the identified sources, and 
in particular from Dr. Ariel Rojas Davis 
from whom the veteran indicated he 
received treatment since at least 1978.  

2.  Once the above development is 
completed, schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The examiner 
should review the veteran's claim file, 
including medical and military history, 
conduct all necessary studies or tests 
including appropriate psychological 
testing and evaluation, and provide an 
opinion as to whether the veteran meets 
the diagnostic criteria for PTSD. 

3.  VA must review the claims file and 
ensure that all VA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004.  In 
particular, VA should send the veteran 
notice, that: (1) gives an explanation as 
to the degree of disability, including 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet.  App. 433 
(2006).  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist the 
claimant.

4.  After completion of the above, and 
after any further development deemed 
necessary, VA should readjudicate the 
appellant's service-connection claim.  If 
the determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


